Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2020.
Applicant's election with traverse of claims 1-6 in the reply filed on 12/08/2020 is acknowledged.  The traversal is on the ground(s) that the inventions are not mutually exclusive.  This is not found persuasive because as noted in the restriction requirement, invention 1 contains elements which are not found in invention 2, and invention 2 contains elements not found in invention 1. Therefore, the inventions are mutually exclusive and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, “intelligent” renders the claim indefinite because it is unclear if the word imposes any special constraints on the claim, or if “intelligent” is merely a descriptive word which does not impart any special steps, controls, or value into the claim. Furthermore, the term “intelligent” is unclear as it is not clear what constitutes “intelligent” in the context of a heat pump.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park.
Regarding claim 1, Park teaches an intelligent heat pump system having a dual heat exchanger structure (Figure 3), comprising:
a heat source side heat exchanger member exchanging heat with a heat source while heat exchange water flows (Figure 3, 4 heat source 6);
a heat pump exchanging heat with the heat exchange water, which exchanged heat with the heat source through the heat source side heat exchange member, and operating in a cooling operation mode or a heating operation mode (Figure 3, 1 and 3, where 3 allows for reversal between cooling and heating);
an external expansion valve disposed outside of the heat pump to allow a refrigerant passed through the heat pump to expand while passing therethrough (Figure 3, 10);
a refrigerant water heat exchanger through which refrigerant passed through the external expansion valve exchanges heat (Figure 3, 4b);
a heat storage tank storing water to exchange heat with the refrigerant while the water passes through the refrigerant water heat exchanger (Figure 3, 73);
a target side end unit capable of providing cooling and heating to a target site depending on the operation mode of the heat pump (Figure 3, 4a)
wherein the refrigerant is able to flow between the heat pump, the refrigerant water heat exchanger, and the target side end unit (Figure 3, refrigerant flows through 1, 4b, and 4a);
wherein, in a non air conditioning state for the target site, while the refrigerant is circulating between the heat pump and the refrigerant water heat exchanger, the water is cooled or heated, and the cooled or heated water is stored in the heat storage tank (Figure 3, all treated water, whether cooled or heated, is stored in 73. Water for 73 is heated when 5a performs heating, i.e. a non-air conditioning state); and
wherein the heat pump and the heat storage tank are able to supply cooling and heating to the target site in an air conditioning state for the target site (see Page 3, “The refrigerant circulation in the piping suppresses the condensation of the piping, the piping leakage does not cause any damage, the control is simple, the heat storage heat pump and the cooling heat pump can be used together.”).
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the scheme described is not taught by Park and not reasonably suggested to be obvious by the prior art. In particular, the particular heat exchange relationship between the storage tank and the system not disclosed in the prior art in such a fashion as to render the feature(s) prima facie obvious.
Regarding claim 5, the particular control scheme between the water loop and refrigerant loop temperature comparison and the repetition of the flow cycle is not disclosed in Park and is not taught or suggested in the prior art in such a way as to render the features obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763